Title: From Thomas Jefferson to Bernard Germain Etienne de La Ville-sur-Illon, Comte de Lacépède, 14 July 1808
From: Jefferson, Thomas
To: Lacépède, Bernard Germain Etienne de La Ville-sur-Illon, Comte de


                  
                     Sir 
                     
                     Washington July 14. 08.
                  
                  If my recollection does not decieve me, the collection of the remains of the Animal incognitum of the Ohio (sometimes called Mammoth) possessed by the Cabinet of Natural history at Paris, is not very copious. under this impression, and presuming that this cabinet is allied to the National Institute, to which I am desirous of rendering some service, I have lately availed myself of an opportunity of collecting some of those remains. Genl. Clarke (the companion of Gov’r Lewis in his expedition to the Pacific ocean) being, on a late journey, to pass by the big-bone-lick of the Ohio, was kind enough to undertake to employ for me a number of laborers & to direct their operations in digging for these bones at this important deposit of them. the result of these researches will appear in the inclosed catalogue of specimens which I am now able to place at the disposal of the National Institute. an Aviso being to leave this place for some port of France on public service, I deliver the packages to Capt Haley, to be deposited with the Consul of the United States at whatever port he may land. they are addressed to mr Warden of our legation at Paris, for the National Institute, and he will have the honor of delivering them.   to these I have added the horns of an animal called by the natives the Mountain ram, resembling the sheep by his head but more nearly the deer in his other parts; as also the skin of another animal resembling the sheep by his fleece, but the goat in his other parts. this is called by the natives the fleecy goat, or in the style of the Natural historian the Poko-tragos. I suspect it to be nearly related to the Pacos, and were we to groupe the fleecy animals together it would stand perhaps with the Vigogne, Pacos and Sheep. the Mountain ram was found in abundance by Messrs. Lewis and Clarke on their Western tour, and was frequently an article of food for their party and esteemed more delicate than the deer. the fleecy goat they did not see but procured two skins from the Indians, of which this is one. their description will be given in the work of Governor Lewis, the journal & Geographical part of which may be soon expected from the press. but the parts relating to the plants & animals observed in his tour will be delayed by the engravings. in the mean time the plants of which he brought seeds have been very successfully raised in the botanical garden of mr Hamilton of the Woodlands, and by mr McMahon a gardener of Philadelphia. and, on the whole, it is with pleasure I can assure you that the addition to our knolege, in every department, resulting from this tour of Messrs. Lewis and Clarke, has entirely fulfilled my expectations in setting it on foot, and that the world will find that those travellers have well earned it’s favor. I will take care that the institute as well as yourself shall recieve Govr. Lewis’s work, as it appears.
                  It is with pleasure I embrace this occasion of returning you my thanks for the favor of your very valuable works sur les poissons et les cetacees, which you were so kind as to send me through mr Livingston & Genl. Turreau, and which I find entirely worthy of your high reputation in the literary world. that I have not sooner made this acknolegement has not proceeded from any want of respect & attachment to yourself, or a just value of your estimable present, but from the strong & incessant calls of duty to other objects. the candour of your character gives me confidence of your indulgence on this head, and I assure you with truth that no circumstances are more welcome to me than those which give me the occasion of recalling myself to your recollection, & of renewing to you the assurances of sincere personal attachment and of great respect & consideration
                  
                     Th: Jefferson 
                     
                  
                Enclosure
                                    
                     
                        Contents of the large square box
                     
                     
                        a Tibia
                     
                     a Radius
                     
                     
                        two Ribs belonging to the upper part of the thorax.
                     
                     
                        two do. from a lower part of the thorax.
                     
                     
                        one entire Vertebra.
                     
                     
                        two spinous processes of the Vertebrae broken from the bodies.
                     
                     dentes molares, which appear to have belonged to the full-grown animal.
                     
                     a portion of the Under-jaw of a young animal with two molar teeth in it. these teeth appear to have belonged to a first set, as they are small, and the posterior has but three grinding ridges, instead of five, the common number in adult teeth of the lower jaw.
                     
                     
                        Another portion of the Under-jaw, including the symphisis or chin. in this portion the teeth of one side are every way complete; to wit, the posterior has five transverse ridges, & the Anterior three.
                     
                     
                        a fragment of the Upper jaw with one molar tooth much worn.
                     
                     
                        Molar teeth which we suppose to be like those of the Mammoth or elephant of Siberia. they are essentially different from those of the Mammoth or Elephant of this country, and altho similar in some respects to the teeth of the Asiatic Elephant, they agree more compleatly with the description of the teeth found in Siberia in the arrangement & size of the transverse lamina of Enamel. this idea however is not derived from actual comparison of the different teeth with each other, for we have no specimens of Siberian teeth in this country; but from inferences deduced from the various accounts and drawings of these teeth to be found in books. a few of these teeth have been found in several places where the bones of the American animal have existed.
                     
                     
                           An Astralagus
                     
                     
                           An Os calcis
                     
                     
                            
                          Os Naviculare.
                     
                     
                        In the large box in which the preceding bones are, is a small one containing a promiscuous mass of small bones, chiefly of the feet.
                     
                     
                        In the large irregularly shaped box.
                     
                     
                        A Tusk of large size, the spiral twist in all the specimens of these tusks which we have seen, was remarked so long ago as the time of Breyneus, in his description of the tusks of the Siberian Mammoth in the Philosophical transactions, if that paper is rightly recollected, for the book is not here to be turned to at present. many fragments of tusks have been sent from the Ohio, generally resembling portions of such tusks as are brought to us in the course of commerce. but of these Spiral tusks, in a tolerably compleat state we have had only four. one was found near the head of the North branch of the Susquehanna. a second possessed by mr Peale was found with the skeleton near the Hudson. a third is at Monticello found with the bones of this collection at the big bone lick of Ohio. and the 4th. is that now sent for the institute, found at the same place and larger than that at Monticello.
                     
                     
                        The smallest box contains the horns of the Mountain ram, & skin of the fleecy goat.
                     
                  
                  
               